Citation Nr: 1708174	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether the reduction in compensation from 60 to 30 percent for hypertension with renal failure, effective January 1, 2011 was proper. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hypertension with renal failure and left femoral neck stress fracture with left hip strain disabilities.  

3. Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left hip disability.

4. Entitlement to service connection for a low back disability, to include as secondary to a service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, October 2010, August 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In light of the evidence presented, the Board has recharacterized the Veteran's claim for service connection for depression/mood disorders, mental disorder, and anxiety as a claim for service connection for an acquired psychiatric disorder, to include adjustment disorder with depression and anxiety, dysthymia, and polysubstance abuse.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board has also recharacterized the Veteran's claim for service connection for a thoracolumbar spine disability as a claim for service connection for a back disability, and the Veteran's claim for service connection for degenerative joint disease of the right hip as a claim for service connection for a right hip disability.  Id.    

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The 60 percent rating for the Veteran's hypertension with renal failure was in effect for less than 5 years at the time the rating was reduced to 30 percent. 

2. The October 2010 rating reduction was implemented in compliance with applicable due process laws and regulations, but an improvement in the disability was not demonstrated by a preponderance of the evidence.

3. The Veteran's right hip disability is not attributable to his active service or any incident of service, to include as secondary to his service-connected left hip disability.

4. The Veteran's low back disability is not attributable to his active service or any incident of service, to include as secondary to his service-connected left hip disability.


CONCLUSIONS OF LAW

1. The reduction from 60 percent to 30 percent for Veteran's hypertension with renal failure was improper, and the 60 percent rating is restored.  38 U.S.C.A.        §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.44(c), 3.105, 4.1, 4.2, 4.10, 4.104, 4.115 (2016).  

2. The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO provided adequate notice in February 2010, April 2011, and May 2011 letters.

Further, there are specific particularized notice requirements that apply in cases concerning a rating reduction.  These procedural safeguards, which are set forth under 38 C.F.R. § 3.105(e), must be followed by VA before any final rating reduction is issued.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), an action proposing the reduction or discontinuance of a rating will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons for the proposed action, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.
The Board finds that the procedural requirements for reduction have been satisfied in this case.  Here, following a March 2010 claim for an increased rating, the RO issued a July 2010 rating decision in which it proposed a reduction of the Veteran's evaluation from 60 percent to 30 percent.  Pursuant to 38 C.F.R. § 3.105(e), VA issued an August 2010 notice letter that apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days.  In a subsequent October 2010 rating decision, the RO decreased the Veteran's rating to 30 percent, effective January 1, 2011, following the expiration of the required 60-day waiting period under 38 C.F.R. § 3.105(e).  As such, the Board finds that the proper procedures were followed.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs, VA treatment records, and records of his relevant private treatment.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.              38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided medical examinations in June 2010, July 2011, February 2012, February 2014, and October 2015.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Reduction

Prior to reducing a veteran's disability rating, VA is required to comply with regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
 §§ 4.1, 4.2, 4.10 (2016); Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an improvement in the disability and whether the examination reports reflecting such improvement are based upon thorough examinations.  Id.; 38 U.S.C.A. § 1155; 38 C.F.R. § 3.44(c) (2016). 

Provisions of 38 C.F.R. §§ 4.2  and 4.10 also require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421; see also Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) ("Thus, it is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.") 

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition demonstrated actual improvement. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. 5107(a); see also Brown, 5 Vet. App. at 421.

Under Diagnostic Code 7101, a 10 percent evaluation is provided when evidence demonstrates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, and a minimum of 10 percent is also assigned when there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure is 200 or more.  A 40 percent evaluation is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104; Diagnostic Code 7101 (2016).

For renal dysfunction, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum rating of 100 percent is warranted where renal dysfunction requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115 (2016).

Here, the Board notes that at the time of the reduction, the 60 percent rating was in effect from August 23, 2006 to January 1, 2011, a period of less than five years.  Accordingly, reexamination disclosing improvement in the Veteran's disability was required to warrant a reduction in the rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.44(c).  For the reasons discussed below, the Board finds that at the time the reduction was effectuated, it was not shown by a preponderance of the evidence that there was an overall improvement in the Veteran's hypertension with renal failure.

The September 2007 rating decision which granted service connection for hypertension with renal failure with an evaluation of 60 percent noted that the Veteran was able to control his hypertension with medication, but stated in its rationale that the Veteran's hypertension had affected the ability of his kidneys to function properly.  The decision further stated that the Veteran's highest recorded creatinine level of 1.7 signaled a decrease in kidney function.     

The October 2010 rating decision which reduced the evaluation to 30 percent effective January 1, 2011 based its decision on Social Security Administration Disability records which denied the Veteran's claim for disability benefits; VA treatment records from Tampa VA Medical Center dated May 2009 through July 2010 which showed that the Veteran's creatinine and BUN were within normal limits; and June 2010 VA examination results which noted an improvement of the Veteran's hypertension with renal failure.

However, the record reflects that throughout the appeal period, the Veteran continued to require medication for control of his hypertension and he continued to experience elevated creatinine levels indicating a possible decrease in kidney function.  VA treatment records from Tampa VA Medical Center dated May 2009 through July 2010 show that the Veteran's creatinine levels were documented at 1.6 and 1.7, contradicting the finding in the October 2010 rating decision.  The Tampa VA Medical Center records also document that in June 2009 the Veteran experienced fatigue due to a bump in his creatinine related to his chronic renal insufficiency.

Moreover, any alleged improvement in the Veteran's hypertension with renal failure that may have been shown at the time the reduction was made is no longer shown by subsequent medical evidence.  As noted above, post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  April 2016 private medical records document that the Veteran was diagnosed with Stage IV (severe) chronic kidney disease with a baseline creatinine level around 2 to 2.5 and a creatinine level of 3.08 documented at the time of the examination.  An October 2015 report of VA examination documented 3.32 microalbumin/ creatinine ratio 388 and the VA examiner diagnosed the Veteran with renal failure requiring close monitoring by a primary care professional.   

Following review of all evidence pertaining to the history of the Veteran's service-connected hypertension with renal failure, the evidence is at least in equipoise as to whether there has been an improvement in the Veteran's disability.  Resolving all doubt in favor of the Veteran, the Board finds that restoration of the 60 percent disability rating is warranted.

III. Service Connection for a Right Hip Disability and a Low Back Disability

The Veteran seeks service connection for a right hip disability and a low back disability.  Specifically, the Veteran contends that his right hip and back disabilities developed as a result of his service-connected left hip disability.    

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).  Arthritis is included under 38 C.F.R. § 3.309(a); therefore,          38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Here, current diagnoses of right hip and back disabilities are confirmed by the evidence of record.  More specifically, the Veteran was afforded a VA examination in July 2011, at which time diagnoses included right hip strain and low back strain. The Veteran's medical records also document a diagnosis of degenerative joint disease of the thoracic spine.  

The Veteran's STRs reflect that the Veteran complained of left hip pain during service after injuring his left hip during an exercise.  The Veteran also complained of back pain, but there is no indication of any trauma or injury involving the Veteran's back.  The Veteran's STRs are void of any complaints of pain or injury directly related to his right hip. 

To the extent that the Veteran has stated that he has a right hip and low back disability attributable to service, the Board finds that he is competent to report on his symptoms and that of which he has personal knowledge, but he is not competent to provide an opinion as to the etiology of his right hip and low back disabilities because such a question is not answerable by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran is not competent to relate his current right hip and low back disabilities to his service, or to any incident therein.

The evidence of record includes July 2011 and February 2012 VA examiner opinions which each found that it is less likely as not that the Veteran's right hip and low back conditions were caused or aggravated by his service-connected left hip disability.  In finding that it was less likely than not that either current disability was related to service, the examiner reasoned  that the Veteran's STRs show no right hip or back condition other than one episode of back strain in July 1978.  Furthermore, the fact that the Veteran currently has a normal gait, his shoes show normal wear, his legs are equal length, he reports no surgery to back, hips or fractured bones, and his back x-rays and hip MRI are normal, weighed against a causal relationship between the current disabilities and his service-connected left hip disability.  The examiner further stated that the Veteran likely has strain of right hip and low back, but no obvious connection can be made between these and his left hip strain condition.

The Board finds the July 2011 and February 2012 VA examiner opinions to be highly probative.  The opinions were based on a review of the claims file and relevant facts, and the examiner provided a detailed rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).      

Without any competent evidence that the Veteran's right hip and low back disabilities are related to service, direct service connection is also not warranted.  Finally, there is no indication that either disability manifested within one year of service, so service connection based on the chronic disease presumption is not warranted.   

The Board finds that the Veteran's right hip and low back disabilities were not caused or aggravated by the service-connected left hip disability, and did not have onset in service or within one year of his discharge from active service, and are not otherwise related to a period of active service; therefore service connection is not warranted.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107.


ORDER

The rating reduction for the Veteran's hypertension with renal failure, from 60 percent to 30 percent, effective January 1, 2011, was improper, and the 60 percent rating is restored.

Service connection for a right hip disability is denied.

Service connection for a low back disability is denied.


REMAND

Unfortunately, a remand is required regarding the matter of the Veteran's entitlement to secondary service connection for an acquired psychiatric disorder.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In July 2011, a VA examiner opined that the Veteran's current adjustment disorder and dysthymia are less likely than not related to his military service connected disorders because neither diagnosis is the result of kidney or hip pain; the Veteran's dysthymia is a function of his HIV diagnosis and his adjustment disorder is the result of stress related to his son.  However, the examiner failed to provide an opinion as to whether the Veteran's diagnosed psychiatric disorders were aggravated by his service-connected disorders.  Therefore, a VA examination that addresses this question is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. After completing the development requested above, schedule the Veteran for a VA psychiatric examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

   (a) Please identify all current psychiatric disorders.  In doing so, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection (March 2011).  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

   (b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that the condition first manifested during service or is otherwise related to service?  Please explain why or why not.
   
   (c) If any diagnosed psychiatric disorder is not directly related to service, please provide an opinion as to whether it is at least as likely as not that a diagnosed psychiatric disorder was caused by a service-connected disability (hypertension with renal failure, left femoral neck stress fracture with left hip strain).  Please explain why or why not.
   
   (d) If any diagnosed psychiatric disorder is not caused by a service-connected disability, please provide an opinion as to whether it is at least as likely as not  that a diagnosed psychiatric disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability (hypertension with renal failure, left femoral neck stress fracture with left hip strain).  Please explain why or why not.
   
   (e) If the examiner finds that a psychiatric disorder has been permanently worsened beyond normal progression (aggravated) by a service connected disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the psychiatric disability that is attributed to service-connected disability. 

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


